Citation Nr: 1000812	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, to include as 
secondary to service-connected right ear deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1954 to 
December 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to service connection 
for an acquired psychiatric disorder, to include bipolar 
disorder, to include as secondary to service-connected right 
ear deafness.  

The Board remanded the claim in November 2004 because the 
Veteran requested a video conference hearing.  He and his 
wife testified at a video conference hearing before the 
undersigned Veterans Law Judge in June 2005; a transcript of 
that hearing is of record.

The Board remanded the claim for additional development in 
September 2005 and denied the claim in a decision dated in 
June 2007. 

Subsequently, the Veteran appealed the Board's June 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2009 Judgment, the Court vacated 
the Board's June 2007 decision and remanded the case to the 
Board for readjudication after additional evidentiary 
development was conducted.  

In November 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
November 2009 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  The RO and AMC 
provided the Veteran (Appellant) with VCAA notice as to all 
elements of the claim in correspondence dated in July 2003 
and October 2005, respectively.  In correspondence dated in 
March 2006, the RO notified him of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In a July 2009 decision the Court vacated the June 2007 Board 
decision and remanded the matter for further development.  
The Court's decision highlighted that the central issue in 
this case is whether the Veteran suffered symptoms both 
during and after service that are related to his current 
bipolar disorder, noting that the evidence of record includes 
an abundance of lay statements and medical reports suggesting 
both that the Veteran started experiencing symptoms seemingly 
related to a mental [disorder] during service and contrary 
evidence that he did not start to experience these types of 
symptoms until many years after service.  

For example, the first objective evidence of record of any 
diagnosed mental disorder is contained in private hospital 
records from Elizabeth Ann Seton Hospital dated in November 
1971; the diagnosis was depression with suicidal tendencies.  
At that time the Veteran reported that he first began getting 
depressed about one year earlier [in 1970].  A VA medical 
certificate dated later that month described a history that 
included "circular depression for at least 15 [years] [1956] 
aggravated by military service.  Thought of killing himself 
in car [one year] ago."  Subsequent statements from the 
Veteran and others asserted that he first began to have 
symptoms of depression while stationed in Korea, during the 
late-1960s, and in the early 1970s.  He also contends that 
his right ear disability, including an odor from his ear, 
caused or aggravated his depressive symptoms.  

In a December 2006 VA mental disorders examination the 
examiner opined that the Veteran's report of tiredness during 
service was associated with his varied work schedule rather 
than an early symptom of a bipolar disorder.  The Court 
concluded that the examination was inadequate, however, 
because the examiner provided no rationale to support his 
determination.  Therefore, the AMC/RO must schedule the 
Veteran for an additional VA mental disorders examination to 
determine the nature and onset of his claimed mental 
disorder, particularly whether any symptoms of a current 
mental disorder were manifested during service or within a 
year after separation, or caused or aggravated by his right 
ear disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed mental 
disorder.  Of particular interest are VA 
treatment records from December 2005 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Following receipt of any additional VA 
or private treatment records as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded a VA mental disorders examination 
and opinion by a psychiatrist at a VA 
facility.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Mental 
Disorder Examination, revised on May 1, 
2007.  The purpose of the examination and 
opinion is to determine the nature and 
onset of the Veteran's claimed acquired 
psychiatric disorder, to include whether it 
was caused by service-connected right ear 
deafness.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the psychiatrist performing 
the examination for a thorough review of 
the case, giving particular attention to 
the various lay statements, including the 
Veteran's, regarding the claimed onset of 
symptoms of a psychiatric disorder.  The 
psychiatrist should be provided with a 
complete copy of this remand and the 
accompanying instructions.  A notation to 
the effect that this thorough record review 
took place should be included in the report 
of the psychiatrist.

The psychiatrist must consider the 
Veteran's post-service complaints of 
experiencing "tiredness" during service, 
as well as other lay statements that he 
wanted to throw himself in front of a truck 
during service, when considering whether 
there is evidence of manifestations of any 
mental disorder, to include bipolar 
disorder, during service.

After reviewing the record and examining 
the Veteran, the psychiatrist is asked to 
provide a medical opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disorder(s) had its onset 
during military service, or within one year 
following his separation from military 
service.  

If the psychiatrist determines that an 
acquired psychiatric disorder was not 
incurred in service, then he or she should 
provide a specific medical opinion as to 
whether any currently demonstrated 
psychiatric disorder was caused or 
aggravated by the Veteran's service-
connected right ear deafness, including a 
claimed odor from drainage.

A medical analysis and rationale 
(sustainable reasons and bases) must be 
included with the opinions.  Specifically, 
the psychiatrist's report should include a 
discussion of causes and manifestations of 
bipolar disorder, or other mental disorders 
that the Veteran may have, to assist in the 
adjudication of the claim.  These issues 
might include the following:  when and how 
bipolar disorder tends to manifest 
symptomatically, the typical age of onset, 
the degree of ease or difficulty examiners 
have in associating early symptoms with the 
diagnosed disorder, whether or not sleep 
disturbances in particular are generally 
considered a symptoms of the disorder, or 
other relevant factors that support and 
explain the psychiatrist's conclusions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


